EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	2.1. Claims 27-30 have been rejoined.
	2.2. In claim 27:
                    a) in line 2, “degreaser” after “solid” has been deleted
                    b) line 3, “degreaser” after “solid” has been deleted
                    c) line 4, “degreaser” after “diluted” has been deleted
	      d) line 5 (last line), “degreaser” after “diluted” has been deleted.

Note:  Claims 1, 4-5 and 7-10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 27-30, directed to the process of making and using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 24, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	The claims in their present amended forms have overcome the obviousness rejection over each of Stolte et al. (US 2009/0102085) and Jones et al. (2013/0123164) because, as Applicant argues, Stolte fails to recognize the importance of  three premixes and also fails to recognize the importance of the quantity of sodium hydroxide relative to water and polyacrylate polymer in a liquid premix. Likewise, as Applicant argues, Jones neither hints at or suggests two liquid premixes as claimed, nor the specific ratio of alkali metal hydroxide to water to polymer. Applicant has shown in Example 1, at pages 44-46 of the specification that the use of three premixes, as those recited, and the quantity of sodium hydroxide relative to water and polyacrylate polymer, i.e., 1.8:1:1 to less than 7.1:1:1, unexpectedly provides a stable solid composition when compared to similar compositions, like those of Stolte or Jones, when prepared in different order of addition and when the quantity of sodium hydroxide is outside the claimed range. Accordingly, the subject matter, as a whole, would not have been obvious to one of ordinary skill in the detergent art.   
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





                                                                              /LORNA M DOUYON/                                                                              Primary Examiner, Art Unit 1761